Defendant was convicted of crimes of extortion and the crime of conspiracy after a fair trial free from error. For the crimes of extortion he was sentenced to State prison for a term aggregating not less than twelve and one half years nor more than twenty-five years. That term was to be followed by an indeterminate sentence in the New York City Penitentiary on the conspiracy count. We do not think the punishment imposed for the extortions was excessive. However, the imposition of an indeterminate sentence on the conspiracy count under section 203 of article 7-A of the Correction Law for the purpose of reformation, to be served after the completion by defendant of the State prison sentence, appears somewhat incongruous. Judgment unanimously modified, in the exercise of discretion, by providing for a suspended sentence on the conspiracy count of the indictment, and in all other respects the judgment is affirmed. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.